          Case 1:20-cv-08668-VM Document 69 Filed 01/25/21 Page 1 of 3




January 25, 2021                                                              Orrick, Herrington & Sutcliffe LLP
                                                                              51 West 52nd Street
                                                                              New York, NY 10019-6142
VIA ECF
                                                                              +1 212 506 5000
                                                                              orrick.com

The Honorable Victor Marrero
United States District Court                                                  Aaron J. Gold
Southern District of New York
                                                                              E aaron.gold@orrick.com
500 Pearl Street                                                              D +1 212 506 5179
New York, NY 10007-1312                                                       F +1 212 506 5151




Re:     National Coalition on Black Civic Participation et al. v. Wohl et al., No. 20-cv-8668

Dear Judge Marrero:

        On behalf of Plaintiffs in the above-referenced action, we write in response to Defendants’
January 15, 2021 letter-motion requesting: (i) a stay in this action until resolution of their pending
criminal proceedings in Ohio and Michigan, and (ii) extension of their deadline to file an answer
until resolution of their criminal proceedings. See ECF No. 67 (the “Stay Motion”). Staying a
civil case “to permit conclusion of a related criminal prosecution” is “an extraordinary remedy.”
Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 98 (2d Cir. 2012). As the Court observed
in rejecting Defendants’ motion for reconsideration, the Constitution “rarely, if ever” requires a
stay. See ECF No. 41 at 11 (quoting Louis Vuitton, 676 F.3d at 98); id. (“A defendant has no
absolute right not to be forced to choose between testifying in a civil matter and asserting his Fifth
Amendment privilege.”) (internal quotation marks and citation omitted). The Constitution does
not require one here, and the Court should deny Defendants’ request.

        As an initial matter, Defendants’ argument that the instant case would “jeopardize” their
Fifth Amendment rights is meritless as Defendants have waived their Fifth Amendment privilege
for much of the conduct alleged by admitting to it before this Court. See, e.g., ECF No. 38 at 59
(“Both Wohl and Burkman have admitted to participating in the creation and distribution of the
robocall message.”); ECF No. 53 at 12:21–22 (“Mr. Burkman: Oh, yes, your Honor, yes. That is
our call, yes, yes.”); see also OSRecovery, Inc. v. One Groupe Int’l, Inc., 262 F. Supp. 2d 302, 308
(S.D.N.Y. 2003).

       Second, even if Defendants had not already freely waived their Fifth Amendment rights,
proceeding with the case will not unduly prejudice them. See ECF No. 67 at 1–2. Relying on
nothing but boilerplate case law for generalized principles, Defendants fail to demonstrate with
any specificity why a stay is needed in this case. Defendants do not cite a single paragraph of the
Complaint that would require them to invoke the Fifth Amendment in their Answer. Likewise,
proceeding with discovery will not infringe on their rights. Plaintiffs plan to serve document
            Case 1:20-cv-08668-VM Document 69 Filed 01/25/21 Page 2 of 3




requests on Defendants.1 There is “no Fifth Amendment protection for the contents of [documents
prepared prior to the issuance of a document request or subpoena].” United States v. Fridman,
974 F.3d 163, 174 (2d Cir. 2020) (citing Fisher v. United States, 425 U.S. 391, 401–11 (1976)).
Plaintiffs also plan to serve subpoenas for documents and testimony on third parties. Seeking such
discovery will not prejudice Defendants’ rights either because the “Fifth Amendment privilege” is
“personal to the defendant[s],” and thus “does not extend to the testimony or statements of third
parties.” United States v. Nobles, 422 U.S. 225, 234 (1975).

         Third, Defendants’ fear that discovery will “expand rights of criminal discovery beyond
[its] limits,” or “expose the basis of the defense to the prosecution in advance of criminal trial,”
see ECF No. 67 at 2, is misguided. The argument Defendants advance, and the caselaw on which
they rely, relates primarily to the scenario where a government entity has brought a parallel civil
case to a criminal one. See id. at 1–3. Plaintiffs are private actors vindicating their rights; the
Constitutional concerns Defendants raise do not exist here. And even so, a wholesale stay is
unnecessary. An appropriate protective order may alleviate any concern Defendants might have
about “expansive” civil discovery reaching their ongoing criminal proceedings. In any event,
Defendants misunderstand the notion of “expanding” criminal discovery; that concern pertains to
defendants—not plaintiffs—obtaining more discovery than they would otherwise be entitled. See
SEC v. Dawson, 2007 WL 9711172, at *2 (E.D.N.Y. Feb. 2, 2007) (“The public has a strong
interest in ensuring that the defendants do not improperly use the criminal discovery process to
obtain documents.”).

        Fourth, Defendants disregard the damages sought when they mistakenly argue that staying
the case imposes “[n]o material prejudice” on Plaintiffs. See ECF No. 67 at 3. Mr. Burkman and
Mr. Wohl admitted to engineering an intimidating robocall campaign. Their own emails reveal
their intent. Plaintiffs deserve recourse. Staying this case will both postpone recognition of the
wrongs that Defendants wrought and could limit (or eliminate) any recovery Plaintiffs are
ultimately able to collect on any judgment.

        Fifth, although Defendants argue that their criminal cases may estop issues in this action,
see ECF No. 67 at 3, there is little to estop: Defendants have already admitted to the bulk of their
conduct. Therefore, any efficiencies (to the extent there are any) arising from a stay will be, at
most, negligible. Further, as Defendants have made clear in this case, their defense is that the First
Amendment protects their conduct. There is no doctrine, collateral estoppel or otherwise, that
prevents this federal Court from interpreting federal law even where a state court may eventually
do so as well. And to the extent that Defendants’ wish to contest their involvement in the alleged
conduct, only guilty verdicts or guilty pleas may have estoppel effects; acquittals do not. United
States v. Ianniello, 646 F. Supp. 1289, 1291 (S.D.N.Y. 1986) (“[T]he differing standards of proof
in criminal and civil proceedings preclude giving collateral estoppel effect to an acquittal in a
subsequent civil action.”), aff'd, 824 F.2d 203 (2d Cir. 1987). Unless and until Defendants are

1
  Plaintiffs will also seek documents in Defendants’ possession that did not originate from Defendants, such as all
discovery received from Michigan and Ohio prosecuting authorities. Such discovery obviously implicates no Fifth
Amendment concerns.
                                                       -2-
         Case 1:20-cv-08668-VM Document 69 Filed 01/25/21 Page 3 of 3




convicted or plead guilty, nothing about the ongoing criminal proceedings will have preclusive
effects in this case. Defendants maintain their innocence. There is no reason to wait.

                                         *     *      *

       For the forgoing reasons, the Court should deny Defendants’ motion to stay the case.

                                                                       Respectfully submitted,

                                                                       /s/ Aaron J. Gold
                                                                       Aaron J. Gold
CC:    All counsel of record (via ECF)




                                             -3-
